Citation Nr: 0802795	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 
  
3.  Entitlement to service connection for a left ankle 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to February 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims. 


FINDINGS OF FACT

1.  The veteran's hearing loss was incurred in, or caused by, 
his active service. 

2.  The veteran's tinnitus was incurred in, or caused by, 
active service. 

3.  The evidence fails to show that the veteran's left ankle 
disorder had its onset during active service or is related to 
an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007). 

3.  The criteria for entitlement to service connection for a 
left ankle disorder have not been met.  8 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in December 2004 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  Although the record 
reflects that the AOJ has not provided notice with respect to 
the initial disability rating and effective date elements of 
the claims for hearing loss and tinnitus, those matters are 
not currently before the Board and the AOJ will have the 
opportunity to provide the required notice before its 
decision.   See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In light of the denial of the veteran's 
claim for a left foot disorder, no disability rating or 
effective date will be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, 
private treatment records, and provided him with two VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would serve a useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for arthritis and 
organic diseases of the nervous system, such as a 
sensorineural hearing loss, when either disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  




A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

The veteran contends his hearing loss and tinnitus are 
attributed to in-service noise exposure from gunfire.  In 
service, the veteran's occupational specialty was that of a 
radio operator.  The veteran reported, however, that during 
basic training on an infiltration course, there were two 
occasions in which he was next to a pit where explosives were 
set off, causing a 4 to 5 day period during which he could 
not hear and had a ringing and roaring in his ears.  He has 
also reported exposure to gunfire during basic training.  
Consistent with this report, the veteran's DD-214 indicates 
that he received a rifle sharpshooter badge, indicating that 
he did have some exposure to gunfire.  

Post-service, the veteran sought VA treatment for his hearing 
loss and tinnitus in June 2004, after he failed a hearing 
screening with his private care physician.  The veteran 
reported that he had gradually lost his hearing over a 7-year 
time period.  The veteran also reported that while in 
service, he had unprotected exposure to noise from gunfire.  
Based on puretone audiometry testing, the examiner diagnosed 
the veteran with mild to severe sensineural hearing loss in 
his left ear, moderately severe high-frequency hearing loss 
in his right ear, and tinnitus.  The examiner stated that it 
was at least as likely as not that the veteran's hearing loss 
and tinnitus began while in service.  Based on these 
findings, the examiner stated that the veteran was a 
candidate for binaural amplification and the veteran was 
subsequently provided with hearing aids.  

In March 2005, the veteran underwent a VA audiological 
evaluation.  Hearing loss was shown in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  The VA examiner reported 
that puretone audiometry testing indicated mild to moderately 
severe hearing sensineural hearing loss in the right ear and 
moderate to profound sensineural hearing loss in the left 
ear.  Based on the veteran's report of in-service exposure to 
noise during basic training, consistent with that reported 
during VA treatment, the examiner provided the opinion that 
the veteran's tinnitus was at least as likely as not 
attributed to his military noise exposure.  

There is no reason to doubt the credibility of the veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
exposure to gunfire as a rifle sharpshooter.  The veteran is 
also competent to report the symptoms of tinnitus.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the veteran's 
realm of personal knowledge whether he has ringing in his 
ears.  The veteran reported that the ringing in his ears 
began in service after exposure to noise and has continued on 
an occasional basis until present.  Further, VA examiners 
provided the opinion that the veteran's hearing loss and 
tinnitus are at least as likely as not attributable to the 
veteran's service.  

Therefore, the veteran meets all three elements required for 
service connection.  He currently has hearing loss and 
tinnitus.  Additionally, the veteran has consistently 
reported the incidents in service which caused these 
conditions, as is evidenced by his VA treatment records, VA 
examination, and statements supporting his claim, and which 
is further bolstered by his sharpshooter badge.  Finally, the 
VA examiners have attributed the veteran's hearing loss and 
tinnitus to his time in service, thereby providing the 
necessary nexus between the claimed in-service injury and the 
present disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for tinnitus and bilateral hearing loss is 
granted.  


B. Service Connection for a Left Ankle Disorder

The veteran contends that he has a left ankle condition, 
which he attributes to an injury in service.  

The veteran's service medical records indicate that in August 
1965, while in service, he fell and injured his left ankle.  
The veteran had pain and swelling in the soft tissue 
overlaying the lateral malleolus, but there was no fracture 
or dislocation.  On his separation examination in September 
1966, the veteran did not report any abnormalities in his 
left ankle or lower extremities.  

The veteran was discharged in 1966, and the earliest medical 
evidence showing treatment for his left ankle is in 2000, 
more than 30 years after discharge.  Although he sought 
treatment for joint pain many times between 2000 and 2004, 
the veteran's claims file is devoid of a medical opinion of 
record linking either the cause or onset of the veteran's 
left ankle pain to any in-service disease or injury.  

The veteran sought treatment from Albertine de Wit, M.D. 
beginning in February 2000 for soreness and stiffness in his 
joints, specifically, in his back, hips, knees, wrists, and 
both ankles.  Dr. de Wit diagnosed the veteran with 
polyarticular arthritis (combination of primary 
osteoarthritis and polyarticular arthritis associated with 
hemachromatosis).  In March and June 2000, the veteran 
complained of pain in his left ankle, as well as his elbows, 
right wrist, hands, knees, and feet.   Dr. de Wit reported 
that no improvement was expected of the veteran's arthritis.  
No findings were made specifically regarding the veteran's 
left ankle.  

In July 2002, the veteran tripped over a vacuum cleaner hose 
and fell, injuring his left ankle.  He received VA treatment 
for this injury.  The VA doctor reported that the veteran had 
a slight limp and that there was significant swelling on the 
lateral aspect of the left ankle and the dorsum surface of 
the foot.  There was also a slight decrease in the range of 
motion due to pain.  The veteran continued VA treatment for 
his ankle later that month, complaining of continued soreness 
and swelling.  X-rays taken in August 2002 indicated that 
there was a tiny chip fracture on the tip of the lateral 
malleolus; however, there was no subluxation of the ankle.  A 
follow-up study of the area was suggested.  

In August 2002, the veteran was again treated by Dr. de Wit, 
to whom he complained of pain in multiple joints and reported 
the July 2002 fall.  Dr. de Wit noted that there was no 
fracture; however, there was swelling and warmth on the 
lateral malleolar region.  Additionally, Dr. de Wit reported 
that the veteran's primary osteoporosis and polyarticular 
arthritis was unchanged.  

In March 2003, Dr. de Wit noted a minor degree of swelling in 
the veteran's left ankle.  In May 2003, the veteran 
complained of general soreness and stiffness in his joints, 
specifically in both ankles, lower back, both hands, and both 
hips.  Dr. de Wit noted that both of the veteran's ankles 
have a tendency to swell, and reported that the veteran's 
right ankle revealed mild limitation of motion on inversion 
and eversion, and that the left ankle revealed a moderate 
degree of bony enlargement, with no warmth, and limited range 
of motion in all planes.  Finally, in October 2004, the 
veteran complained of soreness and stiffness all over, 
specifically in his lower back, hips, and both ankles.  Dr. 
de Wit again noted limited range of motion of the left ankle.  

The veteran underwent a VA examination in January 2005.  The 
examiner took a brief history of the veteran's condition, 
noting a left ankle injury during combat training in 1965 and 
diffuse arthritis that caused the veteran to retire in 2001.  
The veteran reported that he was treated for his in-service 
injury with a hard cast for 4 to 6 weeks and a soft cast for 
an additional 2 weeks.  Although he went back to duty, the 
veteran reported that he has been unable to walk up hills 
ever since this injury and that he has continual chronic pain 
and weakness in his left ankle.  

The examiner assessed the veteran as having an ankle sprain 
in service, treated with casting; chronic joint pain for many 
years, including that of the left ankle; a history of 
multiple foot surgeries to the left foot, but no evidence of 
ankle surgery; and an abnormal range of motion of the left 
ankle with absence of dorsiflexion.  The examiner noted that 
X-rays from July 2002 revealed a tiny chip fracture involving 
the tip of the lateral malleolus, but also noted that veteran 
had sustained a fall prior to this X-ray.  Finally, the 
examiner provided the opinion that the only abnormality of 
significance in the left ankle was the lack of dorsiflexion, 
but that in his opinion, "it would be very difficult to 
associate this with an ankle sprain some 35 years ago." 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran is competent to report ankle pain, 
and credible to report that he fell and was injured during 
service, his lay statements concerning the onset and cause of 
a left ankle condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

At no point during the veteran's extensive treatment for his 
ankle pain has a medical opinion linked the onset of his 
disability to his time in service.  His service medical 
records show that he did suffer a left ankle injury during 
service; however, this was treated with a cast and no 
abnormalities were listed on his separation examination.  His 
post-service records indicate that he did not seek treatment 
for left ankle pain until February 2000, more than 30 years 
after separation from service, when he was diagnosed with 
polyarticular arthritis of multiple joints.  

There is no competent medical evidence of record showing that 
the veteran's left ankle disorder had its onset during active 
service or is related to any in-service disease or injury.  
To the contrary, the VA examiner stated that it would be 
difficult to associate the veteran's left ankle pain to an 
injury in service 35 years prior.  Additionally, the lengthy 
period of more than 30 years without treatment is evidence 
that there has not been a continuity of symptomatology, which 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no evidence 
of arthritis of the left ankle within one year of the 
veteran's separation from service.  See 38 U.S.C.A. §§ 1112, 
1137.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left ankle disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.  
Accordingly, the veteran's claim for service connection for a 
left ankle disorder is denied.  


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  

Service connection for a left ankle disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


